United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41378
                          Summary Calendar


                        TERRY ANTHONY SMITH,

                                           Petitioner-Appellant,

                               versus

                            TOM TOMBONE,

                                           Respondent-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 1:02-CV-34
                         - - - - - - - - - -

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Terry Anthony Smith, federal prisoner # 04120-078, appeals the

district court’s dismissal with prejudice of his 28 U.S.C. § 2241

petition.   Smith argues that: (1) his guilty plea was involuntary

because he did not receive notice that his sentence would be

enhanced by his prior convictions; and (2) the district court

lacked jurisdiction to enhance his sentence because the indictment

did not allege that he had prior convictions.    Smith acknowledges




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41378
                                 -2-

that his claim is time barred under 28 U.S.C. § 2255, but seeks to

bring his claims under 28 U.S.C. § 2241.

     Unfortunately   for   Smith,   he   has   failed   to   identify   a

retroactively applicable Supreme Court decision which establishes

that he may have been convicted of a nonexistent offense.           His

claims, therefore, do not satisfy the savings clause of 28 U.S.C.

§ 2255, and thus he is not entitled to utilize 28 U.S.C. § 2241.

Reyes-Requena v. United States, 243 F.3d 893 (5th Cir. 2001).       This

appeal is without arguable merit and is frivolous.        See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).             It is therefore

dismissed.   5TH CIR. R. 42.2.   Smith’s “Motion for Supplement Plead

to Add Pursuant to FED. R. CIV. PRO. 15(d)” is DENIED.

     APPEAL DISMISSED; MOTION DENIED.